Case 1:20-mc-00212-AJN Document 31-32 Filed 06/26/20 Page 1 of 3




              Exhibit 32
Case 1:20-mc-00212-AJN Document 31-32 Filed 06/26/20 Page 2 of 3
       Case 1:20-mc-00212-AJN Document 31-32 Filed 06/26/20 Page 3 of 3
Michael S. Kim, Esq.
Josef M. Klazen, Esq.
Robin Rathmell, Esq.
Victoria R. Morris, Esq.
Carolina Leung, Esq., p. 2

Declaration or not – are privileged in any respect. With respect to any recordings and other
documents relating to services performed by Black Cube or any other investigator with respect to
Vale that are not immediately produced to us, we insist that you (i) preserve all such recordings
and other documents in any of Kobre & Kim’s, Mr. Steinmetz’s, Black Cube’s or any
representative of Mr. Steinmetz’s possession, custody or control and (ii) confirm that you have
preserved all such recordings and other documents and advised Mr. Steinmetz, Black Cube and
all other representatives of Mr. Steinmetz of their obligation to do so.

              Vale reserves all rights.

                                                 Very truly yours,




                                                 Jeffrey A. Rosenthal
